MEMORANDUM DECISION                                                        FILED
                                                                       Apr 28 2016, 7:58 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                           CLERK
this Memorandum Decision shall not be                                  Indiana Supreme Court
                                                                          Court of Appeals
regarded as precedent or cited before any                                   and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
J. Michael Katz                                          Debra Lynch Dubovich
Goodman Katz & Scheele                                   Levy & Dubovich
Highland, Indiana                                        Merrillville, Indiana

Adam J. Sedia                                            Lynn F. Hammond
Rubino Ruman Crosmer & Polen                             Valparaiso, Indiana
Dyer, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Gregory Reasons,                                         April 28, 2016
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         45A03-1508-DR-1250
        v.                                               Appeal from the Lake Superior
                                                         Court
Joanne Reasons,                                          The Honorable Elizabeth F.
Appellee-Petitioner.                                     Tavitas, Judge
                                                         Trial Court Cause No.
                                                         45D03-1211-DR-927



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1508-DR-1250 | April 28, 2016          Page 1 of 8
                                          Case Summary
[1]   Twenty-four days before the final hearing in his divorce case, Gregory Reasons

      (“Husband”) was notified that his attorney would be moving to withdraw from

      representing him. Husband filed a motion to continue the final hearing,

      claiming that he needed more time to retain a different attorney. The trial court

      denied the motion, and Husband appeals. Because Husband had sufficient time

      to find a new attorney if he so desired, because the hearing had already been

      continued six times over the course of two years, and for the other reasons

      stated below, we conclude that the trial court did not abuse its discretion when

      it denied Husband's motion.



                            Facts and Procedural History
[2]   On November 14, 2012, Susan Reasons (“Wife”) filed a petition to dissolve her

      marriage to Husband. Husband was served a month later, but his attorney did

      not enter an appearance on his behalf until April 2013. That August,

      Husband’s attorney asked that the matter be set for a final hearing, and the trial

      court scheduled the hearing for September 16, 2013. Because the couple’s only

      child was an adult, the hearing was to be limited to property issues.


[3]   A few days before the hearing, for reasons not specified in the record, the court

      continued the matter until October 15, 2013. On October 10, 2013, Wife

      moved for a continuance for medical reasons. The trial court granted the

      motion and reset the hearing for February 11, 2014. The parties appeared in


      Court of Appeals of Indiana | Memorandum Decision 45A03-1508-DR-1250 | April 28, 2016   Page 2 of 8
      court that day but jointly requested an additional continuance, and the trial

      court rescheduled the matter for June 23, 2014. Shortly before the new hearing

      date, the parties again made an agreed request for a continuance, and the

      hearing was set for September 4, 2014.

[4]   On August 8, 2014, Husband’s attorney filed a motion to continue, explaining

      that she would be in the middle of a murder trial on the day set for hearing.

      The trial court granted the motion and set a new hearing date of October 21,

      2014. Then, on October 15, 2014, Husband’s attorney requested another

      continuance because the murder trial had been pushed back and again

      conflicted with the dissolution hearing. The trial court reset the matter for

      January 13, 2015.

[5]   On December 19, 2014, twenty-four days before the hearing, Husband was

      notified that his attorney wished to withdraw from the case. That same day, his

      attorney sent him a letter to the same effect. The letter stated, in part:

              Please be advised that due to our irretrievably broken
              attorney/client relationship, this letter shall serve as notice that I
              intend to request permission from the Court to withdraw my
              representation of you in the above-captioned matter within the
              next ten (10) days.


              If my withdrawal is granted, please be advised that you must
              enter your appearance pro se, meaning you are representing
              yourself, or, secure the services of another attorney, whom you
              advised you have already consulted. As a reminder, a Final
              Hearing is scheduled for Tuesday, January 13, 2015 at 2:00 p.m.
              Said Hearing will take place at the Lake Superior Court located

      Court of Appeals of Indiana | Memorandum Decision 45A03-1508-DR-1250 | April 28, 2016   Page 3 of 8
              at 15 West 4th Avenue, Gary, Indiana 46402. Your attendance
              will be required at said Hearing, so please conduct yourself
              accordingly.


      Appellant’s App. p. 55.

[6]   On December 23, 2014, Husband personally filed a motion to continue,

      explaining that “[h]is attorney wishes to withdraw her representation” and

      asserting that he “does not have adequate time to find legal representation

      before the current hearing scheduled for January 13th, 2015.” Id. at 53. He also

      filed a CCS Entry Form that stated, “Filing motion of continuation due to

      defendant’s attorney leaving case.” Id. at 51.


[7]   On January 2, 2015, Husband’s attorney filed her petition to withdraw, stating

      that Husband had been notified of her intent and that he “has consulted with

      other counsel[.]” Id. at 54. She attached a copy of her December 19, 2014

      letter to the petition. On January 6, 2015, the trial court wrote “Motion

      Denied” on the CCS Entry Form that Husband had filed along with his motion

      to continue. Id. at 51. However, no corresponding entry was made on the

      CCS, and Husband did not receive notice of the denial at any time before the

      final hearing. On January 12, 2015, one day before the hearing, the trial court

      granted Husband’s attorney’s petition to withdraw.

[8]   Husband appeared for the hearing the next day without counsel. When the

      court informed him that his motion to continue had been denied, he reiterated

      his request, explaining that he had spoken to some attorneys and had been told


      Court of Appeals of Indiana | Memorandum Decision 45A03-1508-DR-1250 | April 28, 2016   Page 4 of 8
       that “there was no way they could properly present a case in that amount of

       time.” Tr. p. 2. The trial court asked Wife’s attorney what her position was,

       and she said that the hearing should go forward as scheduled because there had

       already been many continuances, including the two recently requested by

       Husband’s attorney, and because the dispute was limited to property division

       and did not involve children. The trial court decided to proceed with the

       hearing, noting that “this matter has been pending for quite some time” and

       that “[Husband] has been granted several Motions to Continue.” Id. at 4.

       Husband continued to press for additional time, and the court again asked

       Wife’s attorney what her position was. Wife’s attorney said, “I attempted to

       have a conversation with him regarding this continuance and he was very

       obstreperous and I had to say, thank you very much and goodbye.” Id. at 6.

       Having heard that, the court reaffirmed its decision that the hearing would

       proceed as scheduled.

[9]    The trial court issued its decree of dissolution on April 21, 2015. Husband,

       believing that the trial court’s ultimate division of property would have been

       different if the final hearing had been continued, now appeals.



                                  Discussion and Decision
[10]   Husband contends that twenty-four days was not enough time for him to retain

       replacement counsel, that the trial court therefore should have granted his

       motion to continue the final hearing, and that we should vacate the decree of



       Court of Appeals of Indiana | Memorandum Decision 45A03-1508-DR-1250 | April 28, 2016   Page 5 of 8
       dissolution and remand this matter for a new final hearing.1 Whether to grant

       or deny a motion to continue a trial is a decision that our trial rules specifically

       leave to the discretion of the trial court. Ind. Trial Rule 53.5. Accordingly, we

       will reverse such a ruling only if we find that the trial court has abused that

       discretion, that is, reached a conclusion that is clearly against the logic and

       effect of the facts or the reasonable and probable deductions which may be

       drawn therefrom. Hess v. Hess, 679 N.E.2d 153, 154 (Ind. Ct. App. 1997).

       Applying this deferential standard of review, we cannot say that the trial court

       abused its discretion by denying Husband’s motion.

[11]   Several facts weigh in favor of the trial court’s decision. First, when Husband

       filed his motion, the case had been pending for more than two years, in part

       because Husband did not have his attorney enter an appearance until four

       months after he was served. Second, the final hearing had already been

       continued six times, including twice on motions by Husband’s attorney and

       twice on agreed motions. Third, absent extraordinary circumstances not

       present here, twenty-four days is enough time to retain a new attorney and

       prepare for a straightforward, one-hour property-division hearing. Fourth, the

       December 19, 2014 letter written by Husband’s former attorney, which was

       attached to her petition to withdraw, indicated that Husband had already

       “consulted” with other counsel. Fifth, Husband did not identify any of the

       other attorneys with whom he spoke, the dates on which he spoke with them,



       1
           Husband does not appeal the trial court’s decision to grant his attorney’s petition to withdraw.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1508-DR-1250 | April 28, 2016                  Page 6 of 8
       or the dates on which they allegedly refused to represent him without a

       continuance. Sixth, Wife’s attorney told the trial court that she had attempted

       to discuss the need for a continuance with Husband and that Husband had been

       “very obstreperous.” Under these circumstances, the trial court acted well

       within its discretion when it denied Husband’s request to postpone the final

       hearing for a seventh time.

[12]   Husband relies on Hess, where we held that a trial court abused its discretion by

       denying a continuance after the husband’s attorney withdrew just five days

       before a dissolution hearing. 679 N.E.2d at 154-55.2 We found it significant

       that “the denial of the continuance deprived Husband of counsel at the most

       crucial stage in the proceedings, the dissolution hearing itself.” Id. at 155. In

       this case, Husband was also without counsel at the final hearing, but we find

       that the difference between five days and twenty-four days is substantial enough

       to distinguish the two cases. In addition, the dissolution in Hess involved a

       child-custody determination, whereas this dissolution was limited to the

       division of property. Finally, nothing in the record in Hess showed that the

       husband “could foresee that counsel would withdraw at such a late hour.” Id.

       Here, on the other hand, we know that Husband had already consulted with

       other counsel when his attorney wrote to him that she intended to withdraw.




       2
        We said “four days,” but the hearing was set for March 13, and the attorney withdrew on March 8. Hess,
       679 N.E.2d at 154.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1508-DR-1250 | April 28, 2016          Page 7 of 8
[13]   Husband also makes much of the fact that he was not notified until the day of

       the final hearing that his motion to continue had been denied. He would have

       us hold that, absent notice of the denial, he was entitled to assume that his

       motion had been or would be granted. He cites no authority in support of this

       proposition, and we are aware of none. To the contrary, all parties to litigation,

       represented or not, should plan to proceed as scheduled unless specifically told

       otherwise.

[14]   Affirmed.


       Barnes, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1508-DR-1250 | April 28, 2016   Page 8 of 8